Citation Nr: 1206759	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-30 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia, depression, anxiety, and a mood disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia, depression, anxiety, and a mood disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied reopening of the Veteran's psychiatric disability claim. 

The Board observes that the June 2009 Statement of the Case (SOC) identifies an August 2008 rating decision as the rating action on appeal.  In this case, however, following the July 2005 and February 2007 rating decisions, new and material evidence was presented or secured within one year of the date of the mailing of the notice of the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  As such, the November 2005 rating decision is the rating action on appeal.

Additionally, the Board recognizes that the RO has characterized the psychiatric disorder on appeal as schizophrenia, undifferentiated type.  However, the record shows that the Veteran has also been assessed with depression, anxiety, and a mood disorder.  He has not filed formal claims of service connection for those disabilities; however, claims for one psychiatric disorder effectively encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Thus, the Board must consider all of the psychiatric disorders raised by the record, as reflected on the title page of this decision.  

As a final introductory matter, the Board observes that, during the pendency of this appeal, the Veteran has submitted written statements alleging that he is entitled to a compensable rating for his service-connected hiatal hernia.  He also has sought service connection for vertigo and skin disorder.  Additionally, the Veteran has contended that VA compensation is warranted for the residuals of a May 1988 examination in which a VA nurse "almost killed him."  The Board interprets the Veteran's statements as implicit claims for an increased rating for a hiatal hernia, service connection for vertigo and a skin disorder, and compensation under the provisions of 38 U.S.C.A. § 1151 for a disability based on VA treatment.  As none of those claims has been developed for appellate review, they are referred to the RO for appropriate action.

The issue of a service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a September 1987 decision, the Board denied the Veteran's application to reopen a claim of service connection for psychiatric disability. 

2.  The evidence received subsequent to the last final denial of the Veteran's psychiatric claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The Board's September 1987 decision that denied the Veteran's application to reopen a claim of service connection for psychiatric disability is final.  38 U.S.C.A. §§ 4003, 4004 (West 1982); 38 C.F.R. § 19.104 (1986).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's psychiatric disability claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

In a June 1975 rating action, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder (then claimed as a nervous condition).  While the Veteran did not appeal that decision, he subsequently submitted an application to reopen his claim, which was received at the RO in March 1983.  In response, the RO issued an August 1985 rating action declining to reopen that previously denied claim.  The RO's action was upheld by the Board in a September 1987 decision.  In July 2005, the Veteran sought to reopen this claim.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

A service connection claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the July 1975 RO adjudicators included a report of a July 1974 service entrance examination, which was negative for any complaints or clinical findings of psychiatric abnormalities.  Subsequent service medical records revealed treatment for a "nervous stomach," but were otherwise devoid of any subjective or objective evidence of mental health problems.  Indeed, while the Veteran's service records showed that he had been granted an honorable discharge after only three and a half months of active duty, his early release was attributed to his lack of English language skills, rather than any disorder involving his mental health. 

In addition to the Veteran's service records, the evidence at the time of the initial rating action consisted of a February 1975 VA examination report, which had been prepared in support of his original service connection claim.  Significantly, that report contained clinical findings of cognitive and emotional abnormalities, including disorientation to time, person and place; poor memory, judgment, and fund of knowledge; pressurized speech; inappropriate affect, and unspecified "bizarre behavior."  Additionally, that report indicated that the Veteran's overall mental health symptoms had been found to warrant diagnoses of latent schizophrenia and mild mental deficiency.  However, that report made no mention of whether the Veteran's mental problems were related to his military service.

Based upon the above evidence, the July 1975 adjudicators determined that, while the Veteran currently met the diagnostic criteria for latent schizophrenia and mental deficiency, those condition represented "congenital or developmental [defects] for which service connection c[ould] not be granted."  The RO determined that there was no evidence of a psychiatric abnormality that had been caused or aggravated in service.  Consequently, the Veteran's service connection claim was denied.

In his first attempt to reopen his claim, the Veteran submitted VA medical records showing diagnoses of treatment for schizophrenia and anxiety in 1983, 1984, and 1985.  Additionally, the Veteran referred RO adjudicators to a report of an August 1985 VA examination in which he had been assessed with marked cognitive and emotional impairment.  That assessment had been predicated on clinical findings of concentration and memory deficits, active suicidal ideation, hallucinations, and "odd behavior," which signaled that the Veteran had "[lost] touch with reality."  Significantly, the Veteran's symptoms had been found to warrant a diagnosis of schizophrenic disorder, undifferentiated type.  However, as had been the case on the prior examination, the VA examiner had declined to specify whether the Veteran's current psychiatric problems were service-related.  Similarly, no opinion as to nexus had been rendered during a subsequent February 1986 VA examination in which the Veteran had been deemed incapable of managing his funds.

While cognizant of the newly submitted clinically findings, the RO determined that evidence was not material for the purposes of reopening the Veteran's claim.  That determination was upheld by the Board in a September 1987 decision.  As a rationale for its holding, the Board echoed the RO's earlier findings regarding the Veteran's lack of in-service psychiatric diagnoses.  The Board further noted that his initial post-service assessments of latent schizophrenia and mental deficiency fell into the category of "congenital or developmental abnormalities," for which service connection was barred as a matter of law.  38 C.F.R. § 3.303(c).  Finally, the Board observed that, while more recent evidence suggested that the Veteran had developed a psychotic disorder for which VA benefits could be granted, there was no indication that this condition had arisen in service or manifested to a compensable degree within a year of the Veteran's discharge.  

The record thereafter shows that the Veteran submitted VA medical records, dated from August 2000 September 2005, which showed ongoing treatment for anxiety and depression.  Subsequently, he submitted additional VA medical records that show treatment not only for his previously diagnosed psychiatric conditions but also for a mood disorder.  The Veteran also has provided written statements attesting to a history of chronic anxiety, depression, and related psychiatric symptoms, which had their onset during his brief period of active duty.  Significantly, he attributes his current symptoms to a series of in-service incidents, including altercations with his drill instructor and family-induced guilt over joining the Army.  He also maintains that his depression was exacerbated by physical ailments that he incurred in service, and that his schizophrenia was initially diagnosed within a year of discharge.

The Board observes that the Veteran is competent to describe in-service events that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report receiving an initial diagnosis of schizophrenia shortly after his release from service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Justus.

The Board finds that the Veteran's recent statements, combined with the newly received clinical records, are both new and material.  That newly received lay and clinical evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that newly submitted evidence suggests that the Veteran suffers from a mood disorder, a psychiatric condition not of record at the time of the prior rating actions.  That evidence also suggests that the Veteran's previously diagnosed anxiety and depression have been characterized by a continuity of symptomatology since his period of active duty.  Additionally, that new evidence suggests that the Veteran suffers from schizophrenia that manifested to a compensable degree within a year of his release from service, warranting a grant of presumptive service connection for schizophrenia.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  In this regard, the Board notes that, while the Veteran was only in service for a brief period, he attained the 90 days of active duty required to warrant consideration under the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his current psychiatric problems were caused or aggravated during service or are otherwise related to his period of active duty.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  To that extent only, the appeal is granted.

REMAND

The Board notes that 38 C.F.R. § 3.303(b) establishes a presumption of service connection, rebuttable only by clearly attributable intercurrent causes, for certain chronic diseases that are manifest during service and then again at any later date, however remote.  38 C.F.R. §§ 3.309(a), 3.384 (2011); Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease, in that case, as here, schizophrenia, is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).

The Veteran was discharged from service in October 1974 after 3 months and 23 days of active duty.  A VA psychiatric examination conducted in March 1975 shows that the Veteran was "erratic," which the examiner indicated "suggested distortion in thought processes."  The psychologist described the Veteran as uncooperative and noted that he showed difficulty in following and understanding simple instructions.  The examiner added that projective drawings were "of a poor and bizarre quality" and that testing revealed "bizarre elaborations, poor judgment and tangential contact with reality."  His affect was inappropriate and he was diagnosed with latent schizophrenia.  

Under 38 C.F.R. § 4.132 (1974), schizophrenia was evaluated under former Diagnostic Codes 9200-05, which provided that psychoses would be rated pursuant to the General Rating Formula for Psychotic Reactions.  According to the General Rating Formula, psychoses that were in full remission warranted a noncompensable rating.  A 10 percent evaluation required that the condition be productive of slight impairment of social and industrial adaptability.  A 30 percent evaluation was warranted when there was definite impairment of social and industrial adaptability.  A 50 percent evaluation required considerable impairment of social and industrial adaptability.  A 70 percent evaluation was warranted when the psychotic disorder was productive of severe social and industrial adaptability.  A 100 percent evaluation required active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  Based on the findings and conclusions set forth in the March 1975 VA psychiatric examination, the Board finds that the Veteran's schizophrenia was compensably disabling within a year of discharge.

In August 1985, the Veteran was afforded another VA psychiatric examination.  The psychiatrist indicated that he had observed the Veteran "talking alone," that he had suicidal ideation and intolerance to mild stimuli.  The Veteran was disoriented and unable to perform any activity, was "disinterested in life," and was "talking nonsense."  He presented to the examination carelessly dressed, disheveled and with "very poor personal hygiene."  The examiner noted that he was unable to establish visual contact.  The psychiatrist diagnosed the Veteran as having undifferentiated type schizophrenia and indicated that the prognosis was poor.  The examiner added that the Veteran was out of contact with reality and was not capable of handling his VA funds.

Since that time, however, no diagnosis of schizophrenia appears in the record.

The Veteran contends that his current psychiatric problems all their onset in service, when he was harassed by his drill instructor and subjected to his father's disapproval over quitting school and joining the Army.  Additionally, the Veteran maintains that his currently diagnosed depression is etiologically related to a series of in-service diseases and injuries, including a severe case of influenza contracted during basic training, an infection caused by a contaminated vaccine dispenser, a hiatal hernia, vertigo, and a shower accident in which he was nearly electrocuted.  While the Veteran concedes that none of those incidents prompted him to seek in-service psychiatric care, he contends that, within a few months of his discharge, he sought mental health treatment and was diagnosed with undifferentiated schizophrenia.

The Veteran's service records corroborate his account of a hiatal hernia, but are silent with respect to the other in-service events, diseases, and injuries to which he attributes his current psychiatric problems.  Moreover, while those records contain an isolated complaint of "nervous stomach," they are devoid of any other subjective or objective evidence of psychiatric abnormalities.  

In light of the Veteran's assertions of longstanding mental health problems, dating back to specific events from his active duty, and the clinical evidence of psychiatric symptoms, both in service and within an year of discharge, it remains unclear to the Board whether the Veteran did, in fact, develop an acquired psychiatric disorder in the Army or within the presumptive period.  

The Board recognizes that the Veteran himself has testified that his current psychiatric problems arose in service and have persisted on a chronic basis since that time.  Although a lay person, he is competent to report a history of in-service and post-service mental health problems, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran's account is presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  However, in order to warrant a grant of service connection, there must be probative evidence that he has a current acquired psychiatric disorder that is etiologically related to his active duty.  

While insufficient to allow the Veteran's claim, however, his lay statements, in tandem with the aforementioned clinical evidence, are sufficient to trigger the need for a VA examination and etiological opinion.  Indeed, VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

Next, the Board finds that a remand is also required to obtain pertinent service personnel records.  The Veteran has asserted that he was unfairly punished by his drill sergeant.  He has further alleged that the abuse contributed to his in-service anxiety and depression, which have persisted and worsened over time.  However, the exact nature of the Veteran's reported in-service punishment remains unclear as his service personnel file has not yet been associated with his claims folder.  Because the information contained in his service personnel records would be useful in clarifying the particular events to which he now attributes his mental health problems, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, pertinent VA medical records also appear to be outstanding.  The record shows that, as of June 2009, the Veteran was receiving regular VA treatment for undifferentiated schizophrenia, depression, anxiety, and a mood disorder.  However, no records dated since that time have yet been associated with his claims folder.  As it appears that subsequent VA records may exist that are pertinent to his claims, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statement from individuals who have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptoms during and since service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Obtain and associate with the claims folder all medical records from the San Juan VA Medical Center dated since June 2009.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature, onset and etiology of any psychiatric disability found to be present.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  

The examiner must rule in or exclude a diagnosis of schizophrenia.  In doing so, the examiner must acknowledge and discuss the findings and conclusions set forth in the March 1975 and August 1985 VA psychiatric examination reports.

The examiner must also rule in or exclude a diagnosis of any psychosis and opine whether it is at least as likely as that any psychosis found to be present is related to or had its onset in service or within one year of his discharge from active duty.

As to any other psychiatric disability found to be present, the examiner must opine as to whether it is at least as likely as not related to or had its onset in service.

The VA examiner should address all pertinent in-service and post-service evidence obtained in accordance with this remand and any lay assertions regarding a continuity of psychiatric symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

4.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


